Filed with the Securities and Exchange Commission on May 7, 2014 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CACHET FINANCIAL SOLUTIONS, INC. (Exact name of Registrant as specified in its charter) Delaware 27-2205650 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 18671 Lake Drive East Southwest Tech Center A Minneapolis, MN 55317 Tel: (952) 698-6980 Fax: (952) 698-6999 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Jeffrey C. Mack Chief Executive Officer 18671 Lake Drive East Minneapolis, MN 55317 Tel: (952) 698-6981 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Paul D. Chestovich, Esq. Kathleen F. Crowe, Esq. Maslon Edelman Borman & Brand, LLP 3300 Wells Fargo Center 90 South Seventh Street Minneapolis, Minnesota 55402 Tel: (612) 672-8200 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyý CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price (1) Amount of registration fee Common stock, $0.0001 par value $ $ $ Estimated solely for the purpose of calculating the amount of the registration fee in accordance with Rule 457(o) of the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, datedMay 7, 2014 Cachet Financial Solutions, Inc. Shares Common Stock This is a public offering ofshares of common stock of Cachet Financial Solutions, Inc.Of this amount, we are sellingshares of common stock, and certain selling stockholders are sellingshares of common stock, being offered by means of this prospectus.Prior to this offering, there has been no public market for our common stock. We expect that the initial public offering price will be between $per share. Investing in our common stock should be considered speculative and involves a high degree of risk, including the risk of losing your entire investment.See “Risk Factors” beginning on page 8 to read about the risks you should consider before buying shares of our common stock. We are an “emerging growth company” under applicable law and will be subject to reduced public company reporting requirements.Please read the disclosures on page 4 of this prospectus for more information. Per Share Total Public offering price $ $ Underwriting discounts and commissions (1) $ $ Proceeds to selling stockholders $ $ Proceeds to us, before expenses See “Underwriting” beginning on page 8 for disclosure regarding compensation, including reimbursement of expenses, payable by us to the underwriters. Delivery of the shares of our common stock will be made on or about, 2014. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Northland Capital Markets National Securities Corporation The date of this prospectus is, 2014 [INSERT INSIDE COVER ARTWORK, IF ANY] TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 9 Use of Proceeds 21 Dividend Policy 21 Dilution 22 Management’s Discussion and Analysis of Financial Condition and Results of Operation 23 Business 34 Selling Stockholders 43 Plan of Distribution 44 Disclosure of SEC Position on Indemnification for Securities Act Liabilities 46 Management 48 Executive Compensation 51 Security Ownership of Certain Beneficial Owners and Management 56 Certain Relationships and Related Transactions 57 Market for Common Equity and Related Stockholder Matters 59 Description of Securities 61 Underwriting 65 Legal Matters 66 Experts 66 Where You Can Find Additional Information 67 Index to Financial Statements 68 ABOUT THIS PROSPECTUS Neither we, nor the selling stockholders, nor the underwriters, have authorized anyone to provide any information or to make any representations other than those contained in this prospectus or in any free writing prospectuses we have prepared.We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you.We and the selling stockholders are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted.The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of shares of our common stock.Our business, financial condition, results of operations, and prospects may have changed since that date. The information in this preliminary prospectus is not complete and is subject to change.No person should rely on the information contained in this document for any purpose other than participating in our proposed initial public offering, and only the preliminary prospectus dated, 2014, is authorized by us to be used in connection with our proposed initial public offering.The preliminary prospectus will only be distributed by us and the underwriters named herein and no other person has been authorized by us to use this document to offer or sell any of our securities. Until, 2014 (25 days after the commencement of our initial public offering), all dealers that buy, sell or trade shares of our common stock, whether or not participating in our initial public offering, may be required to deliver a prospectus.This prospectus-delivery requirement is in addition to the obligation of dealers to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. We are making offers to sell and seeking offers to buy shares of our common stock only in jurisdictions where offers and sales are permitted.You should not consider this prospectus to be an offer to sell, or a solicitation of an offer to buy, shares of our common stock if the person making the offer or solicitation is not qualified to do so or if it is unlawful for you to receive the offer or solicitation. References in this prospectus to “we,” “us,” “our,” the “Company” and “Cachet” refer to Cachet Financial Solutions, Inc. together with its consolidated subsidiaries, unless we specify otherwise or unless the context requires otherwise.Our corporate structure, including our principal subsidiary, is as follows: This prospectus contains summaries of certain other documents, which summaries contain all material terms of the relevant documents and are believed to be accurate, but reference is hereby made to the full text of the actual documents for complete information concerning the rights and obligations of the parties thereto. The industry and market data used throughout this prospectus have been obtained from our own research, surveys or studies conducted by third parties and industry or general publications.Industry publications and surveys generally state that they have obtained information from sources believed to be reliable, but do not guarantee the accuracy and completeness of such information.We believe that each of these studies and publications is reliable. PROSPECTUS SUMMARY This summary highlights some of the information in this prospectus. It is not complete and may not contain all of the information that you may want to consider. To understand this offering fully, you should carefully read the entire prospectus, specifically including the section entitled “Risk Factors,” before making a decision to invest in our common stock. Our Company General We are a cloud-based Software-as-a-Service (“SaaS”) provider of remote deposit capture (“RDC”) and mobile wallet solutions for customers of banks, credit unions, prepaid card programs, check cashing services and payday lenders.Our RDC solutions, described below under “—Our Solutions,”enable our clients to provide their customers with the ability to scan checks remotely through their smart phones or other devices and transmit the scanned, industry compliant images to a bank for posting and clearing through our cloud-based SaaS platform.Our cloud-based mobile wallet is a virtual account for customers that do not have a bank account and is focused on the prepaid card market.Through our cloud-based mobile wallet offering we provide consumers the ability to deposit and withdraw funds, transfer funds, and pay bills with their mobile phone or tablet.As of December 31, 2013, we had entered into 230 contracts with customers for our cloud-based SaaS products and services, and as of March 31, 2014, we had entered into 257 such contracts.Approximately 153 of those agreements were “active” as of March 31, 2014, meaning that they have implemented the RDC software enabling the processing of customer transactions. Our business operations are conducted through our wholly owned subsidiary, Cachet Financial Solutions Inc., a Minnesota corporation. We became a public company through a reverse merger transaction described in more detail under the caption “—Recent Developments—Reverse Merger Transaction” below.In considering whether to engage in the transaction, our Board of Directors and management was attracted to the ability to raise proceeds for the growth of the business and offer investors some measure of liquidity in their investment.Our board and management also considered the increased ability, as a public company, to grow the business through the use of stock to acquire other businesses and assets and attract and retain highly talented employees.The reverse merger transaction was the fastest means of becoming a public reporting company.The drawbacks of the reverse merger transaction include increased operating and compliance costs as a public reporting company, and the possibility that the public reporting entity we acquired in the reverse merger transaction could have unknown liabilities.Additional costs could be significant, and management estimates that the increased annual professional and consulting fees alone could be as high as $250,000.Other costs, such as the costs of engaging a transfer agent and working with financial printing intermediaries, could add up to another $50,000 on an annual basis.In addition, we engaged in a reverse merger transaction with a company whose shares were not listed on any exchange or quoted for trading on any over-the-counter market.As a result, we are presently working with a market maker to obtain a common stock symbol and quotation on the OTC Bulletin Board.See also, “Risk Factors” page 17 (“Being a public company results in additional expenses and diverts management’s attention .”). Industry In its most simple terms, RDC is a service that allows a business or consumer to scan checks and transmit the scanned images to a financial institution for posting and clearing or, in the case of FSOs, cashing and loading remotely to a prepaid debit card.Checks received by the business or consumer can be scanned to create a digital deposit.The digital deposit is then transmitted to the RDC institution or service provider, who accepts the deposit and posts the deposit to their customer’s account. The product eliminates a trip to a financial institution or ATM to deposit the check(s).The basic requirements for an RDC service currently include a PC Windows or Mac computer and a check scanner for business applications, a “smartphone” for consumer applications, an Internet connection, and a service provider such as a bank. RDC has been called an important development the banking industry has seen in years by the Federal Reserve and others.At this time, we believe that most major financial institutions in the United States have either launched the service, or are well on their way to doing so. The commonly viewed benefits of this new service include convenience, better deposit availability, reduced non-sufficient funds (NSFs) and reduced transportation costs and risk.Federal legislation commonly referred to as “Check 21” makes the entire RDC process possible. Passed in 2003 and implemented in October 2004, this legislation allows financial institutions to clear checks based upon images of the original items instead of having to transport the original check all the way back to the paying bank for clearing. We also market our cloud-based SaaS solutions to the providers of non-traditional banking services to the unbanked or the underbanked market.This financial service organization (FSO) market includes institutions providing prepaid debit cards, check cashing services and payday lending to consumers.The FSO market represents more than 350 million transactions per year, involving approximately $106 billion in various products and services to approximately 90 million customers.These FSO products and services generally consist of: · $58.3 billion in check cashing transactions; · $17.6 billion in money orders sold; · $8.3 billion in wire remittances; · $13.2 billion in payday advances; and · $5.4 billion in sales of prepaid stored-value cards. 1 Our Solutions We provide RDC solutions for specific financial institution markets and financial service organizations, including but not limited to banks, credit unions, card issuers, check cashers and payday lenders throughout the United States, Canada and Latin America.Our products permit these clients to provide their customers with the flexibility of RDC technology.In general, RDC technologies permit the deposit of a check into a bank account (or, as explained below, onto a debit card) from a remote location, such as an office or home, without having to physically deliver the check to the bank or other financial institution. Ordinarily, this occurs through the use and transmission of digital images of a check. Our primary offering, marketed as RDC Select Business, is a cloud-based and fully hosted platform, developed to run on both Windows and Mac operating systems, and eliminates the need for institutions to install RDC infrastructure and manage their own RDC operations, which necessarily involves the hiring of sufficiently qualified personnel.We also offer an “RDC Select Mobile” product designed to allow an end-user customer to remotely take a picture of the front and back of the check and remotely deposit the check amount to their account at their financial institution.The mobile product is also available to customers of FSOs, allowing the user to take a picture of the front and back of the check, submit to their FSO for their approval and, subject to the approval communicated via the user’s smartphone in real time, load the funds from the check onto a prepaid debit card.In addition to providing FSOs with RDC technology, we typically offer marketing, sales and training support to assist these client institutions with their efforts to inform and sell RDC services to their own customers. We also provide a fully featured mobile application that provides the prepaid consumer (i.e., consumers who use prepaid debit cards) with robust mobile technology.The consumer uses the prepaid card as their bank account and can use direct deposit, check cashing, international remittance, bill pay and transfer money features to other members of the card program.We market this solution as Select Mobile Money.We believe that our Select Mobile Money is a product that specifically addresses the needs of consumers who are unbanked or underbanked and so we market this product primarily to FSOs that serve this market.Our Select Mobile Money product provides the unbanked and underbanked end-user customer with a convenient and secure “anywhere and anytime” access to self- service banking services through an easy-to-use mobile application downloaded onto their smart phone or tablet and tied to a prepaid card.The prepaid cardholder simply snaps a photo of the front and back of their payroll or other endorsed check and submits it through the mobile application to the FSO that issued the card.Once the check amount is approved by the FSO, the funds are loaded onto the prepaid card.At this time, the cardholder has the option to pay a fee for “instant good funds,” which would give them immediate access to their money, or wait several days until the check clears. We believe that immediate access to money is especially important to the unbanked and underbanked consumer because this demographic often lives “paycheck to paycheck” and requires quicker access to their funds to pay for their everyday living essentials such as food, rent, and the payment of other bills.Select Mobile Money gives consumers a full suite of financial services in one convenient mobile application—expedited bill pay, remittance, card-to-card transfer and other everyday financial services are available to the consumer anywhere and anytime, eliminating the need to access multiple outlets or providers. We believe that the inconvenience and cost of accessing multiple service providers, which are common barriers among underbanked and unbanked consumers, serves as a strong incentive for these consumers to adopt an aggregated service like Select Mobile Money.We believe that our Select Mobile Money product can address the needs most unbanked or underbanked consumers who have a need or desire for services more complex than simple debit cards and check cashing. Our typical client implementation process includes integrating our software into the infrastructure of the financial institution, initiating customer training and providing sales and marketing development to support our client’s success when their RDC product is launched. We may offer technical support thereafter.As of December 31, 2013, we had entered into 230 contracts with customers for our products and services, and as of March 31, 2014, we had entered into 257 such contracts.Approximately 153 of those agreements were “active” as of March 31, 2014, meaning that they have implemented the RDC software enabling the processing of customer transactions. Our Competitive Strengths We believe that the following represent our competitive strengths: · Premier Technology.Our RDC products represent a premier IT solution that alleviates large capital investments in RDC hardware and software by financial institutions, using a dynamic SaaS and cloud-based platform that ensures the most up-to-date IT offerings for retail and commercial clients. · Large Market Potential.We focus our sales efforts in two areas: (i) there are 13,000 financial institutions in our target market and (ii) FSOs that serve the approximately 80-100 million unbanked and underbanked consumers in the United States. · Innovation.We occupy what we believe to be a leadership position in innovation for the commercial banking market, evidenced by the fact that we have introduced (i) the industry’s first Apple compatible, patent-pending RDC technology platform, (ii) our CheckReview™ product, which is a patent-pending fraud-prevention solution allowing financial institutions to review a high quality image of a personal check prior to processing that check, (iii) a patent-pending interface for our cloud-based SaaS mobile check capture application (RDC Select Mobile), targeting the growing prepaid card industry, (iv) a patent-pending method for applying fees and business rules to RDC transactions, (v) a patent-pending method for paying back loans through RDC, and (vi) a patent-pending process for accepting RDC transactions that includes the remote destruction of checks. · Customer Support.Our offer of marketing support and training to ensure that our customers understand the benefits of RDC and are able to effectively market to their customers and realize their full revenue opportunity from RDC. 2 Revenue Sources Our sources of revenue include: · up-front payments associated with our initial implementation of RDC Select (or other product offerings) for our customers, which may include payments for the sale of scanning and related equipment and payments for additional marketing support from our Company; and · recurring revenue associated with the following: · deposit fees, monthly active-user fees, and bill-pay fees; and · transaction-processing fees and fees for the ongoing support and maintenance of our software. Recurring revenue is expected to include fixed monthly service charges to customers for our service, transactional fees for the number items processed, or a combination of both.We believe that this model of recurring revenue will have a positive impact on our cash flow and valuation.Reliance on recurring revenues will mean, however, that transactional volume will likely be a key metric for our ability to scale and generate sufficient revenues to ultimately become profitable. Our Growth Strategy Key elements of our growth strategy include: · Build our Direct Salesforce and Distribution Partners.We believe there is significant opportunity to accelerate our sales and transaction growth to further penetrate the customer base of small- and mid-sized banks, credit unions and prepaid card programs. · Continue to Innovate.We intend to continue to invest in development efforts to introduce new mobile related features and functionality to our customers. · Grow Revenue from Existing Customers.We intend to grow our revenues from our existing customers as they add new users and as we provide them with new features and functionality. · Pursue Acquisitions.We intend to selectively pursue acquisitions to accelerate the growth in our business through additional product offerings or acquisition of customers.While we intend to generate most of our growth organically, we believe there will be opportunities for us to acquire companies that will bring synergies to our business. · Offer our Products Internationally.To date, we have derived most of our revenues from the North American market.We believe that there is an additional growth opportunity for our cloud-based SaaS RDC and mobile wallet solutions in international markets. Risks Associated with Our Business and this Offering Our business faces some significant challenges.These include: · Relatively Short Operating History.Our business is subject to all the risks inherent in the establishment of a new enterprise and the uncertainties arising from the absence of a significant operating history. Due in part to our relatively short operating history, we cannot project whether or when we will become profitable. · Significant Debt Burden and Defaults.We have a substantial amount of indebtedness.As of March 31, 2014, we had approximately $9.62 million of debt.Of this amount, we owe approximately $1.31 million in principal amount of senior indebtedness, as well as related interest and premiums, to Michaelson Capital Partners, LLC (f/k/a Imperium Special Finance Fund, LP) pursuant to a Loan and Security Agreement dated October 26, 2012, as amended on February 19, 2013.Our debt for borrowed money under the Loan and Security Agreement with Michaelson matured and became due on August 19, 2013.We are presently in default of our obligations with Michaelson, but have entered into a Forbearance Agreement with them dated as of December 6, 2013, as amended on March 19, 2014, pursuant to which the forbearance period runs through May 12, 2014.We are also in default on a $100,000 unsecured debt obligation as of March 31, 2014. 3 · Need for Additional Financing. We require additional financing to continue our operations. Management expects that additional capital will be required to support our cash operating expenses for 2014 and repay debt that is maturing. · Going Concern. In its report dated March 28, 2014, our independent registered public accounting firm, Lurie Besikof Lapidus & Co., LLP, stated that our financial statements for the fiscal year ended December 31, 2013 were prepared assuming that we would continue as a going concern. Our ability to continue as a going concern is an issue raised as a result of losses suffered from operations. We continue to experience operating losses. As a result, it may be more difficult for us to attract investors, secure debt financing or bank loans, or a combination of the foregoing, on favorable terms, if at all. Our future depends upon our ability to obtain financing and upon future profitable operations. In addition, concerns about our financial viability may have an adverse effect on current and potential customers’ willingness to enter into long-term relationships with us. · Competitive Market.The market for RDC is highly competitive and we expect the intensity of competition to increase.Most of our actual potential competitors have significantly greater financial, technical and marketing resources than us.These competitors may be able to respond more rapidly than we can to new or emerging technologies or changes in customer requirements. · Obsolescence.The market for our products is characterized by rapidly changing technology, evolving industry standards, changes in customer needs and heavy competition.To effectively compete, we must respond to changing technology and industry standards in a timely and cost-effective manner. Failure to so respond could mean that our current product offerings will have little practical appeal in the marketplace. · In-House Technology.On occasion, potential FSO clients have developed their RDC products and services internally.In the future, as RDC and related products gain more and more acceptance, it is possible that FSOs may determine to develop RDC and related capabilities in-house.If this were to occur on a widespread basis, we expect that it will be significantly more difficult to sell our products due to territoriality, bias toward capabilities developed in-house, or concerns about our support availability in comparison to in-house support. Our business also faces those other risks discussed in the “Risk Factors” section of this prospectus, beginning on page 8. The inclusion ofshares of our common stock for resale pursuant to this prospectus also presents the risk that investors may perceive that our selling stockholders, some of whom may be affiliates or otherwise significant beneficial holders of our common stock, believe it is appropriate to sell our common stock.This may have the effect of either depressing the price at which we can sell our shares in this offering, depressing the price at which our common stock may trade following the closing of this offering, or decreasing the number of investors willing to purchase our shares and, ultimately, the amount of money we raise in this offering.See also, “Risk Factors” page 20 (“If there are substantial sales of shares of our common stock, the price of our common stock could decline.”). Recent Developments Reverse Merger Transaction Pursuant to an Agreement and Plan of Merger and Reorganization dated January 14, 2014, as amended on February 11, 2014 (referred to simply as the “Merger Agreement”), we acquired by merger the business of Cachet Financial Solutions Inc., a Minnesota corporation, described in this prospectus.The merger was completed and effective as of the close of business on February 12, 2014, upon the filing of Articles of Merger with the Minnesota Secretary of State. At the time of the merger and pursuant to the Merger Agreement: · each share of common stock of Cachet Financial Solutions (Minnesota) issued and outstanding immediately prior to the merger was converted into the right to receive 10.9532 validly issued, fully paid and non-assessable shares of our common stock, with fractional shares rounded down to the nearest whole number (the “Exchange Ratio”); and · all securities convertible into or exercisable for shares of common stock of Cachet Financial Solutions (Minnesota) (including shares of common stock issuable upon exercise of issued and outstanding options and warrants) that were outstanding immediately prior to the merger were converted into securities convertible into or exercisable for that number of shares of our common stock as the holders thereof would have been entitled to receive if such securities of Cachet Financial Solutions (Minnesota) had been converted into or exercised for shares of common stock of Cachet Financial Solutions (Minnesota) immediately prior to the merger, based on the Exchange Ratio.As part of this conversion, the price at which the holders securities convertible into and exercisable for our common stock will be required to pay in connection with their later conversion or exercise is equal to the quotient obtained by dividing (i) the per-share price at which their related options and warrants for the purchase of common stock of Cachet Financial Solutions (Minnesota) were exercisable prior to the merger by (ii) the Exchange Ratio. 4 In connection with the merger, we changed our corporate name to “Cachet Financial Solutions, Inc.” to reflect our ownership of the business of Cachet Financial Solutions (Minnesota).Prior to the merger, our corporate name was “DE Acquisition 2, Inc.”As a result of the merger, we came to own Cachet Financial SolutionsInc.(Minnesota) and its entire business. All share figures and share prices contained in this prospectus are presented after giving effect to the capital stock transactions effected as part of the merger.In addition, all share figures and share prices contained in this prospectus are presented after giving effect to a 1-for-10.9532 stock combination (reverse stock split) effected as of March 19, 2014. Acquisition of Select Mobile Money In March 2014, we purchased from DeviceFidelty, Inc., a Texas corporation, certain tangible and intangible assets of a business engaged in the development and provision of technology platforms supporting mobile wallet applications.The acquisition provides us with an opportunity to obtain and enlarge strategic relationships with Visa, Mastercard, MoneyGram and Navy Federal Credit Union—the providers of those services to their consumers.We believe this capability complements and supports our RDC and mobile deposit business by adding new features and services for consumers, creating an expanded consumer base and target market, and also expands the scope of our potential partners in the FSO market. In the acquisition, we received rights under a contract with Visa to provide the customers of these institutions with services under the Visa-endorsed mobile platform.We also received rights under a contract with Moneygram to implement that company’s first mobile solution for their customers.We paid an initial purchase price of $1.125 million for these assets, with an additional $1.0 million payable upon the satisfaction of certain performance-related contingencies. We intend to market Select Mobile Money through its existing marketing channels, and to provide all corporate support functions through our existing staff.In addition to the assets acquired, we have retained four individuals from the seller who will provide the technological and programming skills to develop, market and support these products. Status as Former “Shell Company” Special limitations under Rule 144 apply to our Company and its shares due to the fact that the Company was recently a “shell company” as defined in Rule 405 under the Securities Act of 1933.Because the Company was once a “shell company,” paragraph (i) of Rule 144 prohibits our stockholders from relying on the safe harbor provisions of Rule 144 unless at least one full year has elapsed since the filing by our Company of information respecting the business Cachet Financial Solutions that is required under the SEC’s Form 10.We originally filed this information on February 12, 2014 under cover of Form 8-K.Therefore, we do not expect that our stockholders will to be able to rely on the safe harbor provisions of Rule 144 until at least February 12, 2015, and possibly as late as March 31, 2015 (on which date we amended our Form 8-K).For more information, please see “Plan of Distribution—Shares Eligible for Future Sale” on page 45, and “Market for Common Equity and Related Stockholder Matters—Rule 144(i)” on page 57. Implications of Being an “Emerging Growth Company” As a public reporting company with less than $1.0 billion in revenue during our last fiscal year, we qualify as an “emerging growth company” under the Jumpstart our Business Startups Act of 2012, or the JOBS Act.An emerging growth company may take advantage of certain reduced reporting requirements and is relieved of certain other significant requirements that are otherwise generally applicable to public companies.In particular, as an emerging growth company we: · are not required to obtain an attestation and report from our auditors on our management’s assessment of our internal control over financial reporting pursuant to the Sarbanes-Oxley Act of 2002; · are not required to provide a detailed narrative disclosure discussing our compensation principles, objectives and elements and analyzing how those elements fit with our principles and objectives (commonly referred to as “compensation discussion and analysis”); · are not required to obtain a non-binding advisory vote from our stockholders on executive compensation or golden parachute arrangements (commonly referred to as the “say-on-pay,” “say-on-frequency” and “say-on-golden-parachute” votes); 5 · are exempt from certain executive compensation disclosure provisions requiring a pay-for-performance graph and CEO pay ratio disclosure; · may present only two years of audited financial statements and only two years of related Management’s Discussion & Analysis of Financial Condition and Results of Operations, or MD&A; · are eligible to claim longer phase-in periods for the adoption of new or revised financial accounting standards under §107 of the JOBS Act; and · are exempt from any PCAOB rules relating to mandatory audit firm rotation and any requirement to include an auditor discussion and analysis narrative in our audit report. We intend to take advantage of all of these reduced reporting requirements and exemptions, including the longer phase-in periods for the adoption of new or revised financial accounting standards under §107 of the JOBS Act.Our election to use the phase-in periods may make it difficult to compare our financial statements to those of non-emerging growth companies and other emerging growth companies that have opted out of the phase-in periods under §107 of the JOBS Act.Please see “Risk Factors,” page 18 (“We are an ‘emerging growth company’ .”). Certain of these reduced reporting requirements and exemptions were already available to us due to the fact that we also qualify as a “smaller reporting company” under SEC rules.For instance, smaller reporting companies are not required to obtain an auditor attestation and report regarding management’s assessment of internal control over financial reporting; are not required to provide a compensation discussion and analysis; are not required to provide a pay-for-performance graph or CEO pay ratio disclosure; and may present only two years of audited financial statements and related MD&A disclosure. Under the JOBS Act, we may take advantage of the above-described reduced reporting requirements and exemptions for up to five years after our initial sale of common equity pursuant to a registration statement declared effective under the Securities Act of 1933, or such earlier time that we no longer meet the definition of an emerging growth company.In this regard, the JOBS Act provides that we would cease to be an “emerging growth company” if we have more than $1.0 billion in annual revenues, have more than $700 million in market value of our common stock held by non-affiliates, or issue more than $1.0 billion in principal amount of non-convertible debt over a three-year period.Furthermore, under current SEC rules we will continue to qualify as a “smaller reporting company” for so long as we have a public float (i.e., the market value of common equity held by non-affiliates) of less than $75 million as of the last business day of our most recently completed second fiscal quarter. Corporate Organization We were incorporated in Delaware in February 2010.Our corporate headquarters are located at Southwest Tech Center A, 18671 Lake Drive East, Minneapolis, MN 55317.As described above under the caption “Reverse Merger Transaction,” in February 2014, we engaged in a reverse triangular merger through which we acquired the business of Cachet Financial Solutions Inc., a Minnesota corporation, and changed our corporate name to “Cachet Financial Solutions, Inc.”Prior to the merger, our corporate name was “DE Acquisition 2, Inc.”We were formed as a “blank check” company with the sole purpose of acquiring a business seeking to become a public reporting company through a merger transaction.Our telephone number is (952) 698-6980.Our website address is www.cachetfinancial.com.The information on or accessible through our website is not part of this prospectus. 6 The Offering Common stock offered shares of common stock, of whichshares are being offered for sale by us andshares are being offered for resale by certain selling stockholders. Common stock outstanding prior to this offering 6,509,028 shares (1) Common stock to be outstanding after this offering shares, assuming the issuance of all shares of our common stock offered hereby that are issuable upon exercise of outstanding warrants to purchase our common stock. (2) (3) Use of proceeds Based on an assumed public offering price of $per share, which figure is the midpoint of our estimate of the per-share price at which we expect to offer our shares for sale pursuant to this prospectus, we estimate that the net proceeds to us from this offering will be approximately $after payment of our estimated offering expenses. We intend to use the net proceeds from this offering: ● to pay our outstanding debts that are not otherwise converted into equity in connection with this offering; ● to promote and advertise our products and services; ● to develop new products and service offerings and enhance existing products and services; ● to acquire new products and services; and ● for general working capital purposes. See “Use of Proceeds” for more information. Risk factors You should read the “Risk Factors” section of this prospectus beginning on page 8 for a discussion of factors to consider before deciding to invest in shares of our common stock. Excludes 827,543 common shares issuable upon the exercise of issued and outstanding options, 1,209,462 common shares issuable upon the exercise of issued and outstanding warrants,common shares issuable upon the conversion of issued and outstanding debt that converts, by its terms, into common shares upon the sale of shares pursuant to this prospectus, and 1,521,621 reserved for future issuance under our 2014 Stock Incentive Plan. Includescommon shares issuable upon the conversion of issued and outstanding debt that converts, by its terms, into common shares upon the sale of shares pursuant to this prospectus. Excludescommon shares issuable upon the exercise of a warrant to be granted to Northland Securities, Inc. and National Securities Corporation, the underwriters for this offering, as described under “Underwriting.”Also excludes (i) 827,543 common shares issuable upon the exercise of issued and outstanding options, (ii) 1,209,462 common shares issuable upon the exercise of issued and outstanding warrants, (iii) 1,521,621 reserved for future issuance under our 2014 Stock Incentive Plan, and (iv)common shares issuable upon the exercise of warrants issued in connection with conversions of debt occurring upon the sale of shares pursuant to this prospectus. 7 RISK RELATING TO FORWARD-LOOKING STATEMENTS Certain matters discussed in this prospectus are or contain forward-looking statements. Forward-looking statements can generally be identified by the use of words like “believes,” “could,” “possibly,” “probably,” “anticipates,” “estimates,” “projects,” “expects,” “may,” “will,” “should,” “seek,” “intend,” “plan,” “expect,” or “consider” or the negative of these expressions or other variations, or by discussions of strategy that involve risks and uncertainties. We have based our forward-looking statements on our current expectations and projections about future events.Nevertheless, these forward-looking statements are subject to risks, uncertainties and assumptions about our operations and the investments we make, including, among other things, the following: · our significant debt burden; · our lack of a significant operating history; · our need for additional financing and the availability and terms of additional capital; · our estimates of future expenses, revenue and profitability; · trends affecting our financial condition and results of operations; · our ability to gain customer acceptance and obtain customer orders; · our ability to develop new products and incorporate developing technology demanded by our customers; · our dependence on key suppliers, manufacturers and strategic partners; · industry trends and the competitive environment; · the impact of losing one or more senior executives or failing to attract additional key personnel; and · other factors referenced in this prospectus, including those discussed in “Risk Factors.” Forward-looking statements reflect our current views with respect to future events, are based on assumptions and are subject to risks and uncertainties.Although we believe that the assumptions relating to and underlying the forward-looking statements contained in this prospectus are reasonable, any of these assumptions could prove to be inaccurate. Actual results could differ materially from those anticipated in the forward-looking statements. Consequently, (i) no representation or warranty can be given that the estimates opinions, or assumptions made in or referenced by this prospectus will prove to be accurate, and (ii) we caution you that the forward-looking statements in this prospectus are only estimates and predictions.Given these uncertainties, you should not attribute undue certainty to these forward-looking statements.Also, forward-looking statements represent our estimates and expectations only as of the date of this prospectus.Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward-looking statements, even if new information should become available in the future. 8 RISK FACTORS An investment in our common stock involves a high degree of risk.Before deciding whether to invest in our common stock, you should consider carefully the risks described below, together with all of the other information set forth in this prospectus and the documents incorporated by reference herein, and in any free writing prospectus that we have authorized for use in connection with this offering.If any of these risks actually occurs, our business, financial condition, results of operations or cash flow could be harmed.This could cause the trading price of our common stock to decline, resulting in a loss of all or part of your investment.The risks described below and in the documents referenced above are not the only ones that we face.Additional risks not presently known to us or that we currently deem immaterial may also affect our business. Risks Related to Our Company and Our Industry Our operations and business are subject to the risks of an early stage company with little revenue at this time. Our business will be subject to all the risks inherent in the establishment of a new enterprise and the uncertainties arising from the absence of a significant operating history.We cannot project whether or when we will become profitable because of the significant uncertainties regarding our ability to generate revenues.One of the principal challenges that we face is gaining customer acceptance.We face substantial competition from well-established companies with far greater resources, and our potential customers may be more familiar with our competitors and their capabilities. Our future success will depend upon many factors and variables facing a new business, including factors which may be beyond our control or which cannot be predicted at this time.We have formulated our business plans and strategies based on certain assumptions regarding the acceptance of our business model and the marketing of our products and services known as “RDC Select.”Nevertheless, our assessments regarding market size, market share, or market acceptance of our products and services or a variety of other factors may prove incorrect.We are a new enterprise and have not previously engaged in the RDC market.Although certain members of our management have consulted with an existing company offering RDC products and services, none of them has managed or operated a business in this field prior to joining us.In sum, we may be unable to successfully implement our business plan and become a profitable business.Any such failure will have a materially adverse effect on our prospects and, likely, the value of any investment you may make in our Company. We will need additional financing in the future and any such financing may dilute our existing stockholders. We require additional financing to continue our operations.Additional financing could be sought from a number of sources, including but not limited to additional sales of equity or debt securities (including equity-linked or convertible debt securities), loans from banks, loans from affiliates of the Company or other financial institutions. We may not, however, be able to sell any securities or obtain any such additional financing when needed, or do so on terms and conditions acceptable or favorable to us, if at all.If financing is not available, we may be forced to abandon our business plans or our entire business, or discontinue our preparation and filing of public disclosure reports with the SEC.If, on the other hand, we do successfully enter into a financing transaction, then any additional equity or equity-linked financing would be dilutive to our stockholders, and additional debt financing, if available, may involve restrictive covenants. Our registered public accounting firm has expressed substantial doubt about our ability to continue as a going concern. In its report dated March 28, 2014, our independent registered public accounting firm, Lurie Besikof Lapidus & Co., LLP, stated that our financial statements for the fiscal year ended December 31, 2013 were prepared assuming that we would continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern.Our ability to continue as a going concern is an issue raised as a result of losses suffered from operations. We continue to experience operating losses.Although we have received some financing commitments as described under “Summary—Recent Developments,” because we have received an opinion from our auditor that substantial doubt exists as to whether we can continue as a going concern, it may be more difficult for us to attract investors, secure debt financing or bank loans, or a combination of the foregoing, on favorable terms, if at all. If we are unable to generate sufficient revenue, find financing, or adjust our operating expenses so as to maintain positive working capital, then we likely will be forced to cease operations and investors will likely lose their entire investment. We can give no assurance as to our ability to generate adequate revenue, raise sufficient capital, sufficiently reduce operating expenses or our ability to continue as a going concern.In addition, concerns about our financial viability may have an adverse effect on current and potential customers’ willingness to enter into long-term relationships with us. We have a significant number of shares of our common stock issuable upon conversion of certain outstanding debt obligations, and the issuance of such shares upon conversion will have a dilutive impact on our stockholders. In addition to our outstanding options and warrants for the purchase of up to an aggregate of 2,037,005 shares of our common stock, an aggregate principal amount of $3.2 million in outstanding debt as of March 31, 2014, together with accrued but unpaid interest thereon, is, as a result of the reverse merger transaction on February 12, 2014, convertible into shares of our common stock.Other than with respect to $600,000 in principal amount of such outstanding debt (the conversion rights of which are optional for the holder of such debt), these conversion rights generally provide for automatic conversion, upon the completion of a financing transaction in which we receive gross proceeds of at least $3.0 million, of the debt into the same securities as those sold in the financing transaction and at a conversion rate equal to 90% of the price at which such securities are sold.One financier of the Company, Trooien Capital, LLC, has the right to advance up to $3.4 million in additional loans, for the purpose of refinancing obligations owed to Michaelson Capital Partners, LLC, a senior secured lender to the Company. 9 Upon any automatic or optional conversion of this outstanding debt (including any conversion of additional advances that Trooien Capital may make), we would also become obligated under the borrowing agreements with these lenders to issue warrants for the purchase of additional shares of our common stock (in an amount equal to the number of shares issued upon such debt conversions) at a per-share price equal to 120% of the price at which equity securities are sold in the related financing transaction. In addition, and in connection with an extension through May 12, 2014 of a forbearance period prescribed in a written Forbearance Agreement, we agreed with Michaelson Capital Partners, a senior secured lender, to issue that lender $1.0 million of our common stock upon the first establishment of a public offering price for our common stock and determined, initially but subject to adjustment, by reference to the lowest such proposed price.Upon the consummation of a public offering of common stock, the number of our common shares to which Michaelson Capital Partners will be entitled under this agreement will be adjusted to account for the lowest actual per-share price at which common shares are sold in a public offering.By virtue of our filing of this preliminary prospectus, which contains an initial offering price range of $, Michaelson Capital Partners will initially be entitled to receiveshares of our common stock, subject to adjustment to account for the lowest actual per-share price at which common shares are sold in this offering. On March 4, 2014, we entered into a Loan and Security Agreement with Michael J. Hanson as described elsewhere in this prospectus.In that agreement, we agreed to issue Mr. Hanson no later than April 3, 2014, as additional consideration for his loan to us of $1.5 million, a number of shares of our common stock equal to 12.5% of the original principal balance of the loan (i.e., $187,500).Beginning on April 4, 2014, and each fifth successive business day thereafter, for so long as any portion of the loan remains unpaid, we are obligated to issue an additional 3.125% of the original principal balance of the loan (i.e., $46,875).For this purpose, if our shares are quoted for trading on the OTC Bulletin Board, shares will be value at the most recent bid price per share of the common stock immediately prior to the applicable share-issuance date.If our shares are not so quoted, then the price at which we shall have sold common stock within the prior 30 days or, if none, then $2.40 per share.As of the date of this prospectus, we have not yet repaid amounts we owe Mr. Hanson under our Loan and Security Agreement with him.As a result, we have or are presently obligated to issue Mr. Hanson an aggregate of 175,780 shares of common stock.At this time, we anticipate that we will not be able to satisfy amounts we owe to Mr. Hanson until we will have completed this offering. On May 7, 2014, we enteredinto a Revolving Line of Credit Note with Michael J. Hanson, a director, under which we can request loan advances from time to time in amounts aggregating up to $1.5 million.Mr. Hanson may require us to obtain the consent of senior secured debtholders prior to advancing amounts to us.Amounts advanced under this revolving note will accrue interest at the per annum rate of 10% and be convertible, at the option of Mr. Hanson, into shares of our common stock at a conversion rate that will be discounted from the sales price of our common shares in this offering.The conversion rate will discounted by 15% if the offering is completed on or prior to July 31, 2014, or 20% if completed afterwards.In addition, if we receive gross offering proceeds of less than $11 million, an additional 5% discount will be applied.Amounts owed under the revolving note will, if not converted, be due and payable on September 30, 2014 or upon demand after the completion of this offering, whichever is earlier. All of the shares of common stock that we could become obligated to issue upon debt conversions, including shares issuable on account of warrants issued in connection with such debt conversions and the above-described shares to which Michaelson Capital Partners and Michael J. Hanson will be entitled, are collectively referred to as the “conversion shares.”We have agreed in our borrowing arrangements with these lenders to register the resale of those “conversion shares,” subject to customary limitations.The issuance of the conversion shares will have a dilutive effect upon our existing stockholders and the overhang from the resale or potential resale of these conversion shares on any future market for our common stock will likely have a material and adverse effect on the price of our common stock for the foreseeable future. We have a significant amount of secured and unsecured debt, which could limit or eliminate recovery of your investment if we fail to reach profitability. We have a substantial amount of indebtedness.As of December 31, 2013, our total indebtedness aggregated to approximately $7.17 million, of which approximately $2.8 million was senior secured indebtedness owed to five lenders, and approximately $4.34 million was unsecured indebtedness.In addition, the total amount of accrued but unpaid interest as of December 31, 2013 totaled approximately $2.0 million.As of March 31, 2014, our total indebtedness aggregated to $9.62 million, of which $4.01 million was senior secured indebtedness owed to five lenders, and $5.61 was unsecured indebtedness.In addition, the total amount of accrued but unpaid interest as of March 31, 2014 totaled approximately $1.7 million. 10 Michaelson Capital Partners is our most significant secured lender.As of December 31, 2013, we had approximately $2.8 million of senior secured indebtedness (which figure includes interest and premiums) owed to Michaelson Capital Partners, LLC pursuant to a Loan and Security Agreement dated October 26, 2012, as amended on February 19, 2013.Our debt for borrowed money under the Loan and Security Agreement with Michaelson Capital Partners, as amended, matured and became due on August 19, 2013.On December 6, 2013, we entered into a Forbearance Agreement with Michaelson Capital Partners under which they agreed to forbear from pursuing their remedies under the Loan and Security Agreement, as amended, through March 6, 2014.Effective March 7, 2014, the forbearance period under the Forbearance Agreement was extended through May 12, 2014.As of March 31, 2014, our indebtedness to Michaelson Capital Partners aggregated to $1,312,500 in principal amount, in addition to $1,395,366 in accrued but unpaid interest. Contemporaneously with our execution and delivery of the Forbearance Agreement with Michaelson Capital Partners, we entered into a separate Loan and Security Agreement with Trooien Capital, LLC on December 12, 2013, for the purpose of refinancing some or all of our debt to Michaelson Capital Partners.Under that agreement and related documents, Trooien Capital initially had the right (but not the obligation) to (i) refinance our debt owed to Michaelson Capital Partners, and (ii) convert principal and interest into equity at a rate equal to 90% of the price at which we sell securities in a financing transaction in which we receive gross proceeds of at least $3.0 million.Loans made to us by Trooien Capital accrue interest at the rate of 10% per annum, and will mature on December 12, 2016.As of April 30, 2014, Trooien Capital has advanced an aggregate of $600,000 to us under our Loan and Security Agreement with them, and all of such proceeds have been applied to amounts we owe to Michaelson Capital Partners.Effective May 1, 2014, we amended our agreement with Trooien Capital toprovide that Trooien Capital will be required to fund advances under our Loan and Security Agreement with them (up to the maximum amount of $4.0 million) upon at least ten days prior written notice given on or prior to May 12, 2014. Based on these arrangements, we may be unable to satisfy the entirety of our debt owed to Michaelson Capital Partners and, even if we are able to so satisfy Michaelson Capital Partners, we may be unable to satisfy our obligations to Trooien Capital.Any such failure could have a material and adverse effect on our financial condition, business prospects, and our viability. On March 4, 2014, we entered into a Loan and Security Agreement, and related agreements, with Michael J. Hanson, a director, under which we borrowed $1.5 million the proceeds of which were used for our acquisition of Select Mobile Money.The loan is secured by our grant of a security interest in our assets, and Mr. Hanson is pari passu with Trooien Capital, in respect of right of payment and, in the event of default, in respect of collateral. In addition, from January 1 through March 31, 2014, we borrowed an additional $1.70 million in unsecured debt to support working capital requirements and repay $470,000 in outstanding debt.As a result, we owe approximately $5.61 million in unsecured debt as of March 31, 2014. As explained above under “We have a significant amount of our common stock issuable …,” we enteredinto a Revolving Line of Credit Note with Michael J. Hanson, a director, on May 7, 2014, under which we can draw loan advances from time to time, upon request, in amounts aggregating up to $1.5 million.Amounts advanced under this revolving note will accrue interest at the per annum rate of 10% and be convertible, at the option of Mr. Hanson, into shares of our common stock at a conversion rate that will be discounted from the sales price of our common shares in this offering.Amounts owed under the revolving note will be due and payable on September 30, 2014 or upon demand after the completion of this offering, whichever is earlier. If we are unable to pay or refinance our senior secured indebtedness when due, or if we are declared bankrupt or insolvent, these junior creditors may not recover the value of their notes.As a matter of state and creditor law, common stock ranks junior to all of our existing and future indebtedness, both secured and unsecured, and to other non-equity claims against our assets available to satisfy claims against us, including claims in bankruptcy, liquidation or similar proceedings.Due to the substantial indebtedness of our Company, holders of our common stock face the risk that they may not recover any portion of their investment unless all of the claims of our creditors are satisfied first or unless they are able to sell their stock prior to any such claims are asserted. Our success critically depends on the continued popularity of RDC technologies in general, and our RDC Select solution in particular, achieving and maintaining widespread acceptance in our targeted markets.If RDC falls out of favor, or if our RDC Select fails to win consumer acceptance, the viability of our business may be threatened. We expect that our success will depend to a large extent on the continuing broad market acceptance of RDC technologies in general, and on market acceptance of our RDC Select and services among banks and credit unions.Our target customers may not currently use RDC solutions for a number of other reasons, including unfamiliarity with the technology or perceived lack of reliability.We believe that the acceptance of RDC Select and our services by our prospective customers will depend on the following factors: · the continued importance of RDC technologies and capabilities among end-user consumers; · our ability to demonstrate RDC Select’s economic and other benefits; · our customers’ acceptance of us as a service provider; and · the reliability of the software and hardware comprising the RDC Select solution. 11 Even if we are successful in refining, selling and servicing our products and related solutions, the RDC market may slow or not grow fast enough for us to attain profitability in the near future, if ever. Under our current business model, we rely upon third parties to provide software integration, hardware, fulfillment and support and maintenance services in connection with our RDC solutions. We do not own outright all of the rights and technologies, including software, that is used in our RDC products.We may develop proprietary software for our RDC solutions by using imaging, mobile solutions or other technologies from various partners.For instance, our RDC platform utilizes software and hardware from multiple third-party vendors such as Mitek Systems Inc., Parascript, LLC, AQ2 Technologies, LLC and Nitro Mobile Solutions, LLC, and we expect that we will continue to rely on multiple third-party vendors to create competitive software offerings for our customers and to provide them with state-of-the-art products. We also rely on cooperation among our third-party vendors, and if they are unwilling to work with us or one another to perform needed integration services, our ability to provide competitive software offerings may be adversely impacted.The performance of our RDC solutions depends upon the performance and quality of third party products and services, including hardware fulfillment, support and maintenance.If the systems provided by third parties develop technical or operations problems, or cannot be scaled to meet the needs of our customers, or the third parties do not perform required services in a timely manner, our business may be materially and adversely affected.Any such outcome could adversely affect the value or price of our common stock. If our products have product defects or we fail to provide agreed upon services to our clients and end users, it could materially damage our reputation, sales and profitability and result in other costs. The products we provide to our clients and industry partners, including those licensed from third parties and those we develop, are extremely complex and are constantly being modified and improved, and as such, they may contain undetected defects or errors when first introduced or as new versions are released.As a result, we could in the future face loss or delay in recognition of revenues as a result of software errors or defects.Our contracts with users and partners contain provisions that may require us to remedy malfunctions in our products or the services we provide and to pay damages if we breach our contractual obligations. Despite our reliance on established software vendors and our testing, errors may still be found in our products, resulting in loss of revenues or delay in market acceptance, diversion of development resources, damage to our reputation, adverse litigation, or service and warranty costs, any of which would have a material adverse effect upon our business, operating results and financial condition.Ultimately, any of these outcomes could adversely affect the value or price of our common stock. Our industry is characterized by rapid technological change.If we are unable to adapt our products and develop or acquire new technology to keep with these rapid changes, we will not be able to obtain or maintain market share. The market for our product is characterized by rapidly changing technology, evolving industry standards, changes in customer needs and heavy competition.Furthermore, many of our competitors have greater capabilities and resources to develop and test new technology more rapidly than we do. We must respond to changing technology and industry standards in a timely and cost-effective manner. We may not be successful in acquiring new technologies, developing or acquiring new products or enhancing existing products in a timely and cost-effective manner.These new technologies or enhancements may not achieve market acceptance.Our pursuit of necessary technology may require substantial time and expense.We may need to license new technologies to respond to technological change.These licenses may not be available to us on financially favorable terms. Finally, we may not succeed in adapting our products to new technologies as they emerge. 12 Our image in the marketplace could be damaged if our RDC services become unavailable due to human error, power or Internet connectivity issues, or if there are security breaches. It is important that our RDC solutions servers are available for processing to our customers on a 24/7/365 basis.We rely on our ISP to provide consistent service and administration, keep up with technical requirements and innovations, and maintain industry standards of redundancy and recovery.If our ISP does not meet these requirements, our image may suffer in the marketplace and we could lose customers. Our business may be adversely affected by malicious applications that interfere with, or exploit security flaws in, our products and services.The financial services industry, and in particular banks and those involved in the check-cashing segment, are concerned about the maintenance of customer privacy and compliance with consumer privacy requirements under laws such as the Gramm-Leach-Bliley Act.While we strive to comply with all applicable data protection laws and regulations, as well as our own privacy policies, any failure or perceived failure on our part to comply, and even the failure of a competitor of ours in our industry, may result in proceedings or actions against us by government entities or others, or could cause us to lose users and customers, which could potentially have a material and adverse effect on our business. In addition, as nearly all of our products and services are Internet based, the amount of data we store for our users on our servers (including personal information) has been increasing.Any systems failure or compromise of our security, or lapses by competitors in our industry, that results in the release of users’ data could seriously limit the adoption of our products and services, as well as harm our reputation and brand and, therefore, our business.We may also need to expend significant resources to protect against security breaches.The risk that these types of events could seriously harm our business is likely to increase as we expand the number of Internet-based products and services we offer. Regulatory authorities around the world are considering a number of legislative and regulatory proposals concerning data protection.In addition, the interpretation and application of consumer and data protection laws in the United States, Europe and elsewhere are often uncertain and in flux.It is possible that these laws may be interpreted and applied in a manner that is inconsistent with our data practices.If so, in addition to the possibility of fines, this could result in an order requiring that we change our data practices, which could have an adverse effect on our business.Complying with these various laws could cause us to incur substantial costs or require us to change our business practices in a manner adverse to our business. If our security measures are breached, or if our services are subject to attacks that degrade or deny the ability of users to access our products and services, our products and services may be perceived as not being secure, users and customers may curtail or stop using our products and services, and we may incur significant legal and financial exposure.Our products and services involve the storage and transmission of users’ and customers’ proprietary information, and security breaches could expose us to a risk of loss of this information, litigation, and potential liability.Our security measures may be breached due to the actions of outside parties, employee error, malfeasance, or otherwise, and, as a result, an unauthorized party may obtain access to our data or our users’ or customers’ data.Additionally, outside parties may attempt to fraudulently induce employees, users, or customers to disclose sensitive information in order to gain access to our data or our users’ or customers’ data.Any such breach or unauthorized access could result in significant legal and financial exposure, damage to our reputation, and a loss of confidence in the security of our products and services that could potentially have an adverse effect on our business.Because the techniques used to obtain unauthorized access, disable or degrade service, or sabotage systems change frequently and often are not recognized until launched against a target, we may be unable to anticipate these techniques or to implement adequate preventative measures.If an actual or perceived breach of our security occurs, the market perception of the effectiveness of our security measures could be harmed and we could lose users and customers. The failure to grow our revenues could adversely affect our ability remain a public reporting company. We intend to grow our revenues organically, which we expect will require a substantial amount of time, money, and other valuable resources.If we are unable to grow our revenues quickly enough to pay for our infrastructure and administrative costs, the continued added costs associated with being a public company (e.g., additional legal, accounting and professional consulting costs) may outweigh the benefits of being a public reporting company, and we may ultimately determine or be forced to cease filing our periodic reports with the SEC and de-register as a public company. 13 If we are unable to manage our growth, our business and results of operations could be adversely affected. Any new and significant sustained growth will likely place a strain on our management systems and operational resources.Our ability to compete effectively and to manage our future growth, if any, will depend on our ability to maintain and improve operational, financial, and management information systems on a timely basis and to expand, train, motivate and manage our work force.If we begin to grow significantly, we cannot be certain that our personnel, systems, procedures and controls will be adequate to support our operations. We may be required to expend significant resources to comply with governmental regulations. We are subject to various laws and regulations.New laws or new interpretations of existing laws will also impact our business.Such laws may include the Dodd-Frank Wall Street Reform and Consumer Protection Act that was signed into law on July 21, 2010.Generally, the Dodd-Frank Act is effective the day after it was signed into law, but different effective dates apply to specific provisions of the Dodd-Frank Act.Uncertainty remains as to the ultimate impact of the Dodd-Frank Act, which could have a material adverse impact either on the financial services industry as a whole, or on our business, results of operations and financial condition. Because we provide material services to insured depository institutions, we may be subject to certain provisions of the Bank Service Company Act as well as provisions of the Dodd-Frank Act creating the Consumer Financial Protection Bureau (CFPB).The CFPB prohibits service providers from engaging in unfair, deceptive or abusive acts or practices, as defined by the CFPB, and requires them to conform services to the provisions of federal consumer financial laws, as defined in the Dodd-Frank Act, and prohibits them from committing any act or omission in violation of a federal consumer financial law.The CFPB has not yet issued any implementing regulations under the foregoing provisions, and therefore the scope, extent and nature of the CFPB’s regulatory, supervisory and enforcement authority is not yet known.The Dodd-Frank Act provides the CFPB with enforcement powers that include the authority to conduct investigations and adjudication proceedings, and litigation authority, and which authorize the CFPB to, among other things, assess civil money penalties as provided in the Dodd-Frank Act.At this time, we do not expect that as a service provider the activities of the Bureau will have a material adverse impact on our Company and that we will be able to comply with the regulations of the Bureau when they are issued. In addition, whether or not U.S. laws and regulations that apply to banks and other service providers apply to us, our clients have and may in the future require us to adhere to standards relating to high levels of security, the maintenance of customer privacy and other regulatory areas that they are obligated meet in their compliance with such laws.There can be no assurance that we will be able to meet such requirements. Any such failure could materially and adversely affect our business and its viability, as well as the price of our common stock. Changes in banking regulations could negatively affect our business. Our financial institution clients are subject to the supervision of several federal, state and local government regulatory agencies, and we must continually ensure that our products and services work within the extensive and evolving regulatory requirements applicable to our financial institution clients.Regulation of financial institutions such as banks can indirectly affect our business. While the use of our products by financial institutions is either not subject to, or is currently in compliance with, banking regulations, a change in regulations or the creation of new regulations on financial institutions, including modifying a financial institution’s ability to offer products and services similar to ours, could prevent or lessen the use of our products and services by financial institutions, which would have a substantial negative effect on our business and operations. 14 Our success may depend on retaining key personnel and our ability to attract and retain additional personnel. Our key personnel currently include: · Jeffrey C. Mack, Chief Executive Officer and President · Christopher F. Ebbert, Executive Vice President and Chief Information Officer · Lawrence C. Blaney, Executive Vice President of Sales and Marketing · Darin McAreavey, Executive Vice President and Chief Financial Officer If we fail to retain our key personnel or to attract, retain and motivate additional qualified associates, our ability to maintain and develop our business may be adversely affected.Our future success depends significantly on the continued service of our key technical, sales and senior management personnel and their ability to execute our growth strategy.The loss of the services of our key associates could harm our business, including our loss of these individuals due to death or disability.In this regard, we do not have any key-person insurance on any of the above-identified individuals.We do have written employment agreements with the above-identified individuals, and all of those agreements contain customary non-competition and other restrictive covenants benefitting the Company, but these agreements do not guarantee the services of these individuals for the terms of their agreements or beyond. In sum, we may be unable to retain our employees (including for reasons beyond our control) or to attract, assimilate and retain other highly qualified employees who could migrate to other employers offering superior compensation packages.If we are unable to hire and retain enough qualified technical, sales and marketing personnel, and management personnel, or if those we hire are not as productive as we expect, we may not be able to achieve our sales plans or maintain our current level of sales.In any such event, our price of our common stock may decline due to failures to meet expectations, need for additional financing to meet our goals, or both. Our ability to execute our business strategy may depend on our ability to protect our current intellectual property or intellectual property we may develop in the future, and if any third parties make unauthorized use of our intellectual property, or if our intellectual property rights are successfully challenged, our competitive position and business could suffer. Our success and ability to compete will depend substantially on our ability to develop proprietary technologies. We own no patents, but in October 2010, we filed a provisional patent application relating to our Apple OS X Internet deposit application. We have filed additional provisional patent applications.In addition, we expect to rely on trademark and copyright law, trade secret protection and confidentiality agreements with our employees, customers and others to protect our proprietary rights.Despite our precautions, unauthorized third parties might copy certain portions of our software (as developed) or reverse engineer and use information that we regard as proprietary.We may not be able to detect infringement and may lose our competitive position in the market.In addition, competitors may design around our technology or develop competing technologies.There can be no assurance that we will obtain patents on the inventions disclosed in our provisional application or on any future patent applications, nor can there be any assurance that the scope of any future patent will be sufficiently broad to offer us meaningful protection.Finally, intellectual property rights may be unavailable or limited in some foreign countries, which could make it easier for competitors to capture market share. Companies may claim that we infringe their intellectual property or proprietary rights, which could cause us to incur significant expenses or prevent us from selling our products. Other persons may bring claims against us alleging that we have infringed on their intellectual property rights or claims that our intellectual property rights are not valid.Any claims against us, with or without merit, could be time consuming and costly to defend or litigate, divert our attention and resources, result in the loss of goodwill associated with our business or require us to make changes to our products and services.In addition, we may need to bring legal claims to enforce or protect such intellectual property rights.Any litigation, whether successful or unsuccessful, may result in substantial costs and a diversion of our resources. 15 In December 2010, we received notice from a party claiming that one of our trademarks employing the word “Cachet” may infringe that party’s trademarks.Based on current information, we believe there are substantial and meaningful differences between the relevant trademarks that would in our reasonable judgment preclude a finding of infringement, or that would adversely affect the trademark in question.In the event we are unable to reach an agreement with that third party, we intend to vigorously contest its claims and protect our rights. We will compete with other companies that are well established and have more resources, and we may also compete against technologies developed in-house by some of our clients or potential clients, all of which puts us at a competitive disadvantage. The market for remote deposit capture is highly competitive and we expect competition to increase.Most of our competitors or potential competitors have significantly greater financial, technical and marketing resources than us.These competitors may be able to respond more rapidly than we can to new or emerging technologies or changes in customer requirements.They are also able to devote greater resources to the development, promotion and sale of their products than we do.On occasion, we may also have potential clients who have developed their RDC products and services internally, and so our competition may come from within the clients themselves, sometimes making it more difficult to consummate a transaction due to territoriality, bias toward in-house developed capabilities, or concerns about our support availability in comparison to in-house support. We expect competitors to continue to improve the performance of their products and to introduce new products, services and technologies.Successful new product introductions or enhancements by our competitors could affect our sales and the market acceptance of our products, cause intense price competition or make our products obsolete.To be competitive, we must continue to invest significant resources in research and development, sales and marketing and customer support.If we do not have sufficient resources to make these investments or are unable to make the technological advances necessary to be competitive, our competitive position will suffer.Our failure to compete successfully against current or future competitors could seriously harm our business. Financial institutions are subject to industry consolidation, and we may lose clients with little notice, which could adversely affect our revenues. The financial institution industry is prone to consolidations that result from mergers and acquisitions.Other financial institutions that do not use our products and services may acquire our existing clients and then convert them to competing products and services.Most of our contracts provide for a charge to the client for early termination of the contract without cause, but these charges are insufficient to replace the recurring revenues that we would have received if the financial institution had continued as a client. If we fail to maintain adequate internal controls over financial reporting, then our business and operating results could be harmed. Internal controls over financial reporting are processes designed to provide reasonable assurances regarding the reliability of financial reporting and the preparation of financial statements in accordance with GAAP.Failure to maintain effective internal controls over financial reporting in the future could cause us to fail to meet our reporting obligations, cause our financial statements to contain material misstatements, and harm our business and operating results.Even if we do not experience material weaknesses, our internal controls may not prevent all potential errors, because any control system, regardless of its design, can provide only reasonable, and not absolute, assurance that the objectives of the control system will be achieved. We do not anticipate paying any dividends on our common stock in the foreseeable future. In the foreseeable future, we do not expect to declare or pay any cash or other dividends on our common stock. In part, this is because our current debt agreements restrict us from paying dividends.Moreover, any future borrowing arrangements may similarly prevent us from paying dividends on our common stock during such time as we are subject to those terms.Regardless, we anticipate that we would re-investment our earnings into the business for purposes of growth.This means that the sole means of our stockholders making a profit on a purchase of our common stock must occur through appreciation in the price of our common stock on the market.As indicated elsewhere, our Company, business and industry, and an investment in our common stock is subject to numerous risks.Stockholders may be unable to sell their stock at times and at prices that they believe are reflective of the true value of their shares, if at all. 16 Provisions in our organizational documents and under Delaware law could delay or prevent a change in control of our company, which could adversely affect the price of our common stock. Our Amended and Restated Certificate of Incorporation, our corporate bylaws, and Delaware law contain provisions that could make it more difficult for a third party to obtain control of us.For example, Delaware law contains a control share acquisition statute and a business combination statute.The anti-takeover effect of these laws could discourage, delay, or prevent a change in control by prohibiting us from engaging in a business combination with an interested stockholder for a period of three years after the person becomes an interested stockholder, even if a change of control would be beneficial to our existing stockholders.In addition, our Amended and Restated Certificate of Incorporation and bylaws make the acquisition of our Company more difficult, including the following: · only our Chairman or a majority of our directors will be authorized to call a special meeting of our stockholders; · advance notice procedures will apply for stockholders to nominate candidates for election as directors; and · our Amended and Restated Certificate of Incorporation authorizes undesignated preferred stock, the terms of which may be established, and shares of which may be issued, by our Board of Directors without any stockholder approval. Because these provisions and laws could discourage takeover attempts, even when a change of control would be beneficial to a stockholder, these provisions and laws could adversely affect the price of our common stock. Being a public company results in additional expenses and diverts management’s attention, and could also adversely affect our ability to attract and retain qualified directors. As a result of our merger transaction on February 12, 2014, the business of Cachet must now bear the expenses associated with being a public reporting company.As a public reporting company, we are subject to the reporting requirements of the Securities Exchange Act of 1934.These requirements generate significant accounting, legal and financial compliance costs, and make some activities more difficult, time consuming or costly, and may place significant strain on our personnel and resources.As a result, management’s attention may be diverted from other business concerns, which could have an adverse and even material effect on our business, financial condition and results of operations.These rules and regulations may also make it more difficult and expensive for us to obtain director and officer liability insurance.If we are unable to obtain appropriate director and officer insurance, our ability to recruit and retain qualified officers and directors, especially those directors who may be deemed independent, could be adversely impacted.This fact is significant inasmuch as the Company is actively seeking to add qualified and independent directors to its board. In addition, investors should understand that our historical financial statements contained in this prospectus do not presently include or reflect any of the costs or strains of being a public reporting company.As a consequence, an investor should understand that our general and administrative expenses can be expected to increase as a result of our becoming a public reporting company. The protection provided by the federal securities laws relating to forward-looking statements does not apply to us. The lack of this protection could harm us in the event of an adverse outcome in a legal proceeding relating to forward-looking statements made by us. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to certain issuers, including issuers that do not have their equity traded on a recognized national securities exchange.Our common stock does not trade on any recognized national securities exchange.As a result, we will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by us contained a material misstatement of fact or was misleading in any material respect because of our failure to include any statements necessary to make the statements not misleading.The lack of this protection in a contested proceeding could harm our financial condition and, ultimately, the value of our common stock. 17 Our officers and directors possess controlling voting power with respect to our common stock, which will limit your influence on corporate matters. Our officers and directors collectively possess beneficial ownership of approximately 59.79% of our voting stock as of the date of this report.As a result, our insiders have the ability to outrightly control our management and affairs through the election and removal of our Board of Directors and all other matters requiring stockholder approval, including the future merger, consolidation or sale of all or substantially all of our assets.This concentrated control could discourage others from initiating any potential merger, takeover or other change-of-control transaction that may otherwise be beneficial to our stockholders.Furthermore, this concentrated control will limit the practical effect of your participation in Company matters, through stockholder votes and otherwise.Any of these effects could depress the price or value of our common stock. Our Amended and Restated Certificate of Incorporation grants our Board of Directors the power to issue additional shares of common and preferred stock and to designate other classes of preferred stock, all without stockholder approval. Our authorized capital consists of 520 million shares of capital stock.Our Board of Directors, without any action by our stockholders, may designate and issue shares in such classes or series (including other classes or series of preferred stock) as it deems appropriate and establish the rights, preferences and privileges of such shares, including dividends, liquidation and voting rights, provided it is consistent with Delaware law. The rights of holders of other classes or series of stock that may be issued could be superior to the rights of holders of our common shares.The designation and issuance of shares of capital stock having preferential rights could adversely affect other rights appurtenant to shares of our common stock.Furthermore, any issuances of additional stock (common or preferred) will dilute the percentage of ownership interest of then-current holders of our capital stock and may dilute our book value per share. Because we became public by means of a reverse merger, we may not be able to attract the attention of major brokerage firms. Additional risks to our investors may exist since we became public through a “reverse merger.” Security analysts of major brokerage firms may not provide coverage of our Company since, because we became public through a reverse merger, there is no incentive to brokerage firms to recommend the purchase of our common stock.In addition, because of past abuses and fraud concerns stemming primarily from a lack of public information about newly public businesses, there are many people in the securities industry and business in general who view reverse merger transactions with suspicion.Without brokerage firm and analyst coverage, there may be fewer people aware of us and our business, resulting in fewer potential buyers of our securities, less liquidity, and lower stock prices for our investors than would be the case if we had become a public reporting company in a more traditional manner. Our common stock presently is not listed for trading on any market or listing service. Our common stock presently is not listed or quoted for trading on any securities market or over-the-counter listing service.We anticipate that a registered broker-dealer will apply for a ticker for our common stock on the OTC Bulletin Board in the near future, but we will not be in a position to control this application process.As a result, it is possible that we will not be able to obtain a ticker or listing for our common stock on any market or listing service. Even if our common stock were to be quoted on the OTC Bulletin Board, a listing on the OTC Bulletin Board is generally understood to be a less active, and therefore less liquid, trading market than other types of markets such as a stock exchange.Compared to a listing on a stock exchange, a listing on the OTC Bulletin Board can be expected to have an adverse effect on the liquidity of our common stock, not only in terms of the number of shares that can be bought and sold at a given price, but also through delays in the timing of transactions and reduction in security analysts’ and the media’s coverage of us and our common stock. This may result in lower prices for our common stock than might otherwise be obtained and could also result in a larger spread between the bid and asked prices for our common stock.In addition, we would initially anticipate small trading volume in our common stock, which will likely make it difficult for our stockholders to sell their shares as and when they choose.Small trading volumes generally depress market prices. As a result, we believe that you may not be able to resell shares of our common stock publicly, if at all, at times and prices that you feel are fair or appropriate. 18 Even if we obtain a listing, our common stock will likely initially be a “penny stock,” which may make it difficult to sell shares of our common stock. Even if our common stock were to become listed or quoted, it would likely be categorized as a “penny stock” subject to the requirements of Rule 15g-9 under the Securities and Exchange Act of 1934.Under this rule, broker-dealers who sell penny stocks must provide purchasers of these stocks with a standardized risk-disclosure document prepared by the SEC.Under applicable regulations, our common stock will generally remain a “penny stock” until and for such time as its per-share price is $5.00 or more (as determined in accordance with SEC regulations), or until we meet certain net asset or revenue thresholds. These thresholds include the possession of net tangible assets (i.e., total assets less intangible assets and liabilities) in excess of $2 million if we have been operating for at least three years or $5 million if we have been operating for fewer than three years, and the recognition of average revenues equal to at least $6 million for each of the last three years. The penny-stock rules severely limit the liquidity of securities in the secondary market, and many brokers choose not to participate in penny-stock transactions.As a result, there is generally less trading in penny stocks.If you become a holder of our common stock, you may not always be able to resell shares of our common stock in a public broker’s transaction, if at all, at the times and prices that you feel are fair or appropriate. We are an “emerging growth company” and our election to delay adoption of new or revised accounting standards applicable to public companies may result in our financial statements not being comparable to those of some other public companies. As a result of this and other reduced disclosure requirements applicable to emerging growth companies, our securities may be less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012, or the JOBS Act, and we intend to take advantage of exemptions from certain reporting requirements available to “emerging growth companies” under that Act, including but not limited to not being required to comply with the auditor attestation requirements of Section 404(b) of the Sarbanes-Oxley Act of 2002 (relating to the effectiveness of our internal control over financial reporting), reduced disclosure obligations regarding executive compensation in our periodic reports and any proxy statements we may be required to file, and exemptions from the requirements of holding a non-binding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved.In addition, Section 107 of the JOBS Act provides that an “emerging growth company” can delay the adoption of certain accounting standards until those standards would apply to private companies. We have elected to delay such adoption of new or revised accounting standards and, as a result, we may not comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for other public companies that are not “emerging growth companies.” Consequently, our consolidated financial statements may not be comparable to the financial statements of other public companies.We may take advantage of these reporting exemptions until we are no longer an “emerging growth company.”In this regard, we will remain an “emerging growth company” for up to five years after the first sale of our common equity securities under an effective registration statement, although if the market value of our common stock that is held by non-affiliates exceeds $700 million as of any June 30 before that time, we would cease to be an “emerging growth company” as of the next following December 31. We cannot predict if investors will find our securities less attractive due to our reliance on these exemptions.If investors were to find our securities less attractive as a result of our election, our stock price may be adversely affected. 19 Risks Related to this Offering Since our common stock has not been publicly traded before this offering, the price of our common stock may be subject to wide fluctuations. Before this offering, there was no public market for our common stock.Even though we expect to have our shares quoted on the over-the-counter market, an active trading market for our common stock may not develop following this offering.You may not be able to sell your shares quickly or at the current market price if trading in our stock is not active.You may lose all or a part of your investment.The initial public offering price was arbitrarily determined based on negotiations between us and the underwriter.The market price of our common stock after the offering will likely vary from the initial offering price and is likely to be highly volatile and subject to wide fluctuations in response to a variety of factors and risks, many of which are beyond our control.See “Underwriting.”In addition to the risks noted elsewhere in this prospectus, some of the other factors affecting our stock price may include: · variations in our operating results; · the level and quality of securities analysts’ coverage of our common stock; · announcements by us or our competitors of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; · announcements by third parties of significant claims or proceedings against us; and · future sales of our common stock. For these reasons, comparing our operating results on a period-to-period basis may not be meaningful, and you should not rely on past results as an indication of future performance.In the past, following periods of volatility in the market price of a public company’s securities, securities class action litigation has often been instituted against the public company.Regardless of its outcome, this type of litigation could result in substantial costs to us and a likely diversion of our management’s attention. You may not receive a positive return on your investment when you sell your shares and you may lose the entire amount of your investment. If there are substantial sales of shares of our common stock, the price of our common stock could decline. The price of our common stock could decline if there are substantial sales of our common stock, particularly sales by our directors, executive officers, employees or significant stockholders, or when there is a large number of shares of our common stock available for sale. After our offering, we will have outstandingshares of our common stock, based on the number of shares outstanding as of May 6, 2014. This includesshares that we and the selling stockholders are selling in our initial public offering, which shares may be resold in the public market immediately following our offering, and assumes no additional exercises of outstanding options. The market price of the shares of our common stock could decline as a result of the sale of a substantial number of our shares of common stock in the public market or the perception in the market that the holders of a large number of shares intend to sell their shares. Our management has broad discretion over the use of the proceeds from this offering and may apply the proceeds in ways that do not improve our operating results or increase the value of your investment. Based on an assumed initial public offering price of $, which is the midpoint of our estimate of the per-share price at which we expect to offer our shares for sale pursuant to this prospectus, we estimate that the net proceeds from this offering will be approximately $million after deducting underwriting discounts, commissions and our other offering expenses.Management will retain broad discretion as to the use and allocation of these net proceeds.Accordingly, our investors will not have the opportunity to evaluate the economic, financial and other relevant information that we may consider in the application of the net proceeds. Management may apply the proceeds in ways that do not improve our operating results or increase the value of your investment.See “Use of Proceeds.” You will experience immediate and substantial dilution in the value of the shares of common stock you purchase. The initial public offering price is substantially higher than the net tangible book value of each outstanding share of our common stock.Purchasers of common stock in this offering will experience immediate and substantial dilution on a book value basis.The dilution will be $per share in the net tangible book value per share of common stock from an assumed $initial public offering price.If options to purchase shares of common stock are exercised, there would be further dilution.See “Dilution.” 20 USE OF PROCEEDS Based on an assumed initial public offering price of $per share, which price is the midpoint of our estimate of the per-share price at which we expect to offer our shares for sale pursuant to this prospectus, and assuming that we sell allshares of common stock offered for sale by us under this prospectus, we estimate that the net proceeds from this offering will be approximately $, after deducting approximately $in estimated offering expenses payable by us. We intend to use the net proceeds from this offering: · to pay our outstanding debts that are not otherwise converted into equity in connection with this offering; · to promote and advertise our product and service offerings; · to fund our development of new products and services; · to fund our acquisition of new products and services; and · for general working capital purposes. Our promotion and advertisement of our product and service offerings includes. As indicated above, some portion of our net proceeds may be used to acquire new product and service offerings through acquisition transactions.Nevertheless, we do not at this time have any definitive plans or agreements respecting any such acquisition. General working capital purposes includes, but not is not limited to, the payment of other non-selling general and administrative expenses such as. As of the date of this prospectus, we cannot specify with certainty all of the particular uses for the net proceeds to us from this offering. Accordingly, our management will have broad discretion in the application of these proceeds.Net offering proceeds not immediately applied to the uses summarized above will be invested in short-term investments such as money-market funds, commercial paper, U.S. Treasury Bills and similar securities pending other use. DIVIDEND POLICY We have never declared or paid cash dividends on our common stock.We currently intend to retain any future earnings for use in the operation of our business and do not intend to declare or pay any cash dividends in the foreseeable future.In any event, our payment of cash dividends on account of our common stock is presently prohibited by our borrowing agreements with several senior secured lenders.Any future determination to pay dividends on our common stock will be made at the discretion of our Board of Directors, subject to applicable laws, and will depend on our financial condition, results of operations, capital requirements, general business conditions, and other factors that our Board of Directors considers relevant. 21 DILUTION As of March 31, 2014, our net tangible book value (deficit) was $, or $per share of common stock.Net tangible book value per share represents our total tangible assets, less our total liabilities, divided by the number of outstanding shares of our common stock on a pro forma basis.Dilution represents the difference between the amount per share paid by purchasers in this offering and the pro forma net tangible book value per share of common stock after the offering.Our pro forma net tangible book value would have been $per share after giving effect to: · the sale ofshares of common stock in this offering at an assumed offering price of $per share, which price is the midpoint of our estimate of the per-share price at which we expect to offer our shares for sale pursuant to this prospectus, after deducting estimated offering expenses payable by us, but without adjusting for any other change in our pro forma net tangible book value subsequent to March 31, 2014; and · the issuance of allshares of our common stock issuable upon the exercise of warrants and issuable upon the conversion of outstanding debt, the resale of which shares is covered under this prospectus. This represents an immediate increase in pro forma net tangible book value of $per share to our existing stockholders and immediate dilution of $per share to new investors purchasing shares at the assumed public offering price.The following table illustrates the dilution in pro forma net tangible book value per share to new investors as of March 31, 2014: Public offering price $ Pro forma net tangible book value before offering $ Increase in pro forma net tangible book value attributable to new investors $ Pro forma net tangible book value after offering $ Dilution in pro forma net tangible book value to new investors $ The following table sets forth, as of March 31, 2014, the number of shares of common stock purchased from us, the total consideration paid to us and the average price per share paid by the existing holders of our common stock, and the price to be paid by new investors at an assumed public offering price of $, which figure is the midpoint of our estimate of the per-share price at which we expect to offer our shares for sale pursuant to this prospectus. Shares Purchased Total Consideration Average Price Number Percent Amount Percent Per Share Existing stockholders % $ % $ New investors % $ % $ Total % $ % $ Assumes the issuance of allshares of our common stock issuable upon the exercise of warrants and issuable upon the conversion of outstanding debt, the resale of which shares is covered under this prospectus. As of March 31, 2014, there were 827,543 common shares issuable upon the exercise of outstanding stock options.Our 2014 Stock Incentive Plan authorizes the issuance of up to 1,521,164 common shares.To the extent that incentives granted under the 2014 Stock Incentive Plan are issued and exercised, there will be further dilution to new investors.The discussion and tables above (i) assume no grants of incentives under the 2014 Stock Incentive Plan, (ii) exclude the dilutive impact of 1,209,462 common shares issuable upon exercise of warrants outstanding as of March 31, 2014, and (iii) excludecommon shares issuable upon exercise of warrants to be granted to the underwriters upon the closing of this offering. 22 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION You should read the following discussion in conjunction with the consolidated financial statements and accompanying notes and the information contained in other sections of this prospectus, particularly under the headings “Risk Factors” and “Business.”This discussion and analysis is based on the beliefs of our management, as well as assumptions made by, and information currently available to, our management.The statements in this discussion and analysis concerning expectations regarding our future performance, liquidity and capital resources, as well as other non-historical statements in this discussion and analysis, are forward-looking statements.See “Risk Relating to Forward-Looking Statements” above.These forward-looking statements are subject to numerous risks and uncertainties, including those described under “Risk Factors.”Our actual results could differ materially from those suggested or implied by any forward-looking statements. Overview Reverse Merger Transaction Pursuant to an Agreement and Plan of Merger and Reorganization dated January 14, 2014, as amended on February 11, 2014 (referred to simply as the “Merger Agreement”), we acquired by merger the business of Cachet Financial Solutions Inc., a Minnesota corporation, described in this prospectus.The merger was completed and effective as of the close of business on February 12, 2014, upon the filing of Articles of Merger with the Minnesota Secretary of State. At the time of the merger and pursuant to the Merger Agreement: · each share of common stock of Cachet Financial Solutions (Minnesota) issued and outstanding immediately prior to the merger was converted into the right to receive 10.9532 validly issued, fully paid and non-assessable shares of our common stock, with fractional shares rounded down to the nearest whole number (the “Exchange Ratio”); and · all securities convertible into or exercisable for shares of common stock of Cachet Financial Solutions (Minnesota) (including shares of common stock issuable upon exercise of issued and outstanding options and warrants) that were outstanding immediately prior to the merger were converted into securities convertible into or exercisable for that number of shares of our common stock as the holders thereof would have been entitled to receive if such securities of Cachet Financial Solutions (Minnesota) had been converted into or exercised for shares of common stock of Cachet Financial Solutions (Minnesota) immediately prior to the merger, based on the Exchange Ratio.As part of this conversion, the price at which the holders securities convertible into and exercisable for our common stock will be required to pay in connection with their later conversion or exercise is equal to the quotient obtained by dividing (i) the per-share price at which their related options and warrants for the purchase of common stock of Cachet Financial Solutions (Minnesota) were exercisable prior to the merger by (ii) the Exchange Ratio. In connection with the merger, we changed our corporate name to “Cachet Financial Solutions, Inc.” to reflect our ownership of the business of Cachet Financial Solutions Inc. (Minnesota).Prior to the merger, our corporate name was “DE Acquisition 2, Inc.”As a result of the merger, we came to own Cachet Financial Solutions Inc. (Minnesota) and its entire business. All share figures and share prices contained in this prospectus are presented after giving effect to the capital stock transactions effected as part of the merger.In addition, all share figures and share prices contained in this prospectus are presented after giving effect to a 1-for-10.9532 stock combination (reverse stock split) effected as of March 19, 2014. 23 Business and Development of Business We provide cloud-based Software-as-a-Service (“SaaS”) remote deposit capture (RDC) solutions targeting specific financial institution markets and financial service organizations, including but not limited to banks, credit unions, card issuers, check cashers and payday lenders throughout the United States, Canada and Latin America. Our service offering, marketed as RDC Select, is a cloud-based and fully hosted SaaS platform, developed to run on both Windows and Mac operating systems, eliminating the need for institutions to manage their own RDC operations by having to install an RDC infrastructure that requires staffing for implementation, support and data management.Further, we offer a cloud-based SaaS RDC Select Mobile product designed to allow the user to remotely take a picture of the front and back of the check and deposit to their account at their financial institution remotely.The mobile product is also available to customers of financial service organizations, allowing the user to take a picture of the front and back of the check, submit to their FSO for their approval and, subject to the approval communicated via the user’s smartphone in real time, loading the funds from the check onto a prepaid debit card.In addition, we generally provide marketing, sales and training support to assist the institutions with their sales efforts of RDC to their customers. Cachet Financial Solutions Inc. (Minnesota) was formed in 2010 to develop and deploy the RDC capability to a broad base of small- to mid-sized financial institutions. Since formation, operations have principally consisted of (1) the build-out of the necessary capabilities to deliver the RDC technology to clients, (2) the development of the sales and marketing function to grow the client base, and (3) the development of corporate and administrative support functions to support planned growth. In 2012, we began to increase our client base, adding clients that are expected to generate the transaction volume-based revenue that our business model is based upon.As of December 31, 2013, we had grown the number of agreements we had entered into with various federal credit unions and other FSO to provide our cloud-based SaaS RDC services by 123% to 230.As of March 31, 2014, the number of agreements had reached a total of 257.Approximately 153 of those agreements were “active” as of March 31, 2014, meaning that they have implemented the RDC software enabling the processing of customer transactions.A 2012 Celent survey(“State of Consumer RDC 2012) reports that 80% of United States financial institutions were planning to offer or considering offering mobile RDC.Based on current industry trends which indicate rapid adoption of RDC technology and growing demand by consumers, we believe we will continue to be successful in signing up additional FSO at a similar rate in the future.As more and more of our customers “go-live” and consumer adoption of our cloud-based SaaS RDC technology increases, we believe we will experience an overall increase to our revenues as a portion of our revenue is generated on a per transaction fee basis.While we expect our revenues to continue to increase, revenues from transaction volume has not yet grown to the level needed to support our current cost structure.As a result, we have incurred operating losses since inception.The operating losses, combined with the financing and interest costs, have resulted in cumulative losses since inception of $36.6 million through December 31, 2013 and $39.5 million through March 31, 2014.Our continued operation critically depends on obtaining suitable financing, for which purpose we are engaging in this offering. Personnel and related costs, and marketing and travel costs, comprise approximately 70% and 8%, respectively, of our cash operating costs.With the exception of a portion of marketing and travel costs, most of these costs are relatively fixed in nature. Our revenue sources include: · Up-front payments associated with our initial implementation of RDC Select (or other product offerings) for our customers, which may include payments for the sale of scanning and related equipment and payments for additional marketing support from our Company; and · Recurring revenue associated with ongoing support and maintenance of our software. Recurring revenue is expected to include fixed monthly service charges to customers for our service, transactional fees for the number items processed, or a combination of both.We believe that this model of recurring revenue will have a positive impact on our cash flow and valuation.Reliance on recurring revenues will mean, however, that transactional volume will likely be a key metric for our ability to scale and generate sufficient revenues to ultimately become profitable. RDC Select and RDC Select Mobile revenue models are the same.The only significant difference between the revenues generated by the two product offerings is that RDC Select generates a higher initial subscription fee and a lower variable transaction fee as compared to the revenue generated by RDC Select Mobile. 24 Critical Accounting Policies Summary of Significant Accounting Policies A summary of the significant accounting policies applied in the preparation of the accompanying financial statements is as follows. Basis of Presentation The accompanying financial statements have been prepared on the basis that we will continue as a going concern.From inception to December 31, 2013, we have has cumulative operating losses of approximately $36.6 million, and as of December 31, 2013, our current liabilities exceed its current assets by approximately $5.7 million. In 2014, we expect to continue to grow our client base and increase our revenues through higher RDC transaction volumes.Nevertheless, we expect to continue to incur significant operating losses through 2014.In addition, we completed a business acquisition in 2014 that will require cash ranging from $1.125 to $2.125 million, of which $1.125 million has been paid to date.We have engaged an investment firm to assist in raising additional capital through the issuance of a combination of debt and equity. We are also currently in default on our borrowings with Michaelson Capital Partners LLC, a senior secured lender, as well as other debt agreements.Michaelson Capital Partners agreed not to exercise its rights in relation to such default until March 6, 2014, which forbearance period was subsequently extended through May 12, 2014.Since December 31, 2013, we have extended the maturity dates of $1.025 million of current debt to February 2015 and our balance sheet classification at December 31, 2013 reflects these extensions.Our ability to continue as a going concern through 2014 is dependent on raising additional capital to (1) support operations and refinance maturing debt and (2) obtain satisfactory resolution of the default on, or refinance, our senior borrowings.There is no assurance we will be successful in raising the needed capital and resolving the default.The financial statements do not include any adjustments that might result from the outcome of these uncertainties. Revenue Recognition. We generate revenue from the following sources:(1) subscription and support fees (2) transaction volume fees, (3) fees related to the implementation of RDC software for clients, and (4) professional services such as client specific software customization and other products and services. We recognize revenue when persuasive evidence of an arrangement exists, delivery or performance of services has occurred, the price is fixed and determinable and collection is reasonably assured.The following is our revenue recognition policy for each source of revenue: · Subscription and support fees are recognized over the contract period. · Active user fees are recognized on a monthly basis as earned. · Transactional volume fees are recognized as transactions are processed and monthly services performed. · Implementation fees are recognized over the term of the contract or expected life of the contract where no contractual term exists. Generally, client agreements are entered into for 12 to 36 months. A majority of the implementation service component of the arrangement with customers is performed within 120 days of entering into a contract with the customer. · Professional fees and other revenues include fees from consultation services to support the business process mapping, configuration, integration and training and are recognized when the service is performed. Deferred revenue represents amounts billed to, or paid by clients, in advance of meeting the revenue recognition criteria. Cost of Revenue.Cost of revenue primarily consists of costs related to hosting our cloud-based application, providing customer support, data communications expense, salaries and benefits of operations and support personnel, software license fees, amortization expense associated with acquired developed technology assets, and property and equipment depreciation. 25 Cash and Cash Equivalents.For purposes of the statement of cash flows, we consider all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents.Cash and cash equivalents are maintained at one financial institution and, at times, balances may exceed federally insured limits. We have never experienced any losses related to these balances and does not believe it is exposed to any significant credit risk on cash and cash equivalents. Accounts Receivable.Accounts receivable represent amounts due from customers.Management determines the allowance for doubtful accounts by regularly evaluating individual customer receivables and considering a customer’s financial condition, credit history and current economic conditions.Accounts receivable are written off when deemed uncollectible.Recoveries of accounts receivable previously written off are recorded when received.The allowance for doubtful accounts was approximately $95,000 and $89,000 as of March 31, 2014 and December 31, 2013, respectively.Concentrations of credit risk with respect to accounts receivable are limited because a large number of geographically diverse customers make up our customer base, thus spreading the credit risk. Property and Equipment.Depreciation and amortization is computed using the straight-line method over the following estimated useful lives: Item Estimated Life Computer and data center equipment 3 years Purchased software 3 years Leasehold improvements 3-5 years, or lease term if less Furniture and fixtures 7 years Major additions and improvements are capitalized, while replacements, maintenance and repairs, which do not improve or extend the life of the respective assets, are expensed as incurred.When assets are retired or otherwise disposed of, related costs and accumulated depreciation and amortization are removed and any gain or loss is reported. Goodwill.Goodwill represents the excess purchase price over the appraised value of the portion of identifiable assets that were acquired from the Device Fidelity Inc. acquisition completed in March 2014.Goodwill is not amortized but is reviewed at least annually for impairment, or between annual dates if circumstances change that would more likely than not cause impairment. Management performs its annual impairment test at the close of each fiscal year, and considers several factors in evaluating goodwill for impairment, including the Company’s current financial position and results, general economic and industry conditions and legal and regulatory conditions. No impairment of goodwill was identified during the three months ended March 31, 2014. Impairment of Long-lived Assets, Including License Agreements.The Company reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future undiscounted cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. No impairment has been recognized for the three months ended March 31, 2014. Deferred Financing Costs.Deferred financing costs are capitalized and amortized over the lives of the related debt agreements.The costs are amortized to interest expense using the effective interest method.In the event debt is converted or paid prior to maturity, any unamortized issuance costs are charged to expense. Deferred Commissions.We capitalize commission costs that are incremental and directly related to the acquisition of customer contracts.Commission costs are capitalized and amortized over the term of the related customer contract. Net Loss Per Common Share.Basic and diluted net loss per common share for all periods presented is computed by dividing the net loss available to common shareholders by the weighted average common shares outstanding andcommon stock equivalents, when dilutive. Potentially dilutive common stock equivalents include common shares issued pursuant to stock warrants, stock options and convertible note agreements.Common stock equivalents were not included in determining the fully diluted loss per share as they were anti-dilutive. Fair Value of Financial Instruments.We use fair value measurements to record fair value adjustments for certain financial instruments and to determine fair value disclosures.Warrants issued with price protection features are recorded at fair value on a recurring basis.The carrying value of cash and cash equivalents, accounts receivable and accounts payable approximated fair value due to the short maturity of those instruments. With respect to determination of fair values of financial instruments there are the following three levels of inputs: · Level 1 Inputs—Quoted prices for identical instruments in active markets. · Level 2 Inputs—Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. · Level 3 Inputs—Instruments with primarily unobservable value drivers. 26 The warrants that are carried at fair value are valued using Level 3 inputs utilizing a Black-Scholes-Merton option pricing model under probability weighted estimated outcomes. Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that may affect certain reported amounts and disclosures in the financial statements.Actual results could differ from those estimates.Significant estimates include our ability to continue as a going concern, allowance for doubtful accounts, assumptions used to value stock options and warrants, conversion incentive and share purchase price adjustment, and the value of shares of common stock issued for services. Stock-Based Compensation. We account for stock-based compensation using the estimated fair values of warrants and stock options.For purposes of determining the estimated fair values, we use the Black-Scholes-Merton option-pricing model. We estimate the volatility of its common stock at the date of grant based on the volatility of comparable peer companies that are publicly traded.We determine the expected life based on historical experience with similar awards, giving consideration to the contractual terms, vesting schedules and post-vesting forfeitures.We use the risk-free interest rate on the implied yield currently available on U.S. Treasury issues with an equivalent remaining term approximately equal to the expected life of the award.We have never paid any cash dividends on our common stock and do not anticipate paying any cash dividends in the foreseeable future. Compensation expense for all share-based payment awards is recognized using the straight-line amortization method over the vesting period.The fair values of stock award grants are determined based on the number of shares granted and estimated fair value of our common stock on the date of grant. Research and Development Costs.We consider those costs incurred in developing new processes and solutions to be research and development costs and they are expensed as incurred. Inception-to-Date Operating Results Our cumulative losses through March 31, 2014 of $39.5 million include operating losses of $23.6 million and interest and non-operating charges totaling $13.0 million. The operating losses are the result of our early stage of development whereby only minimal revenues have been generated.The cost structure, both technology and personnel to support the RDC application, and the selling, general and administrative functions of the expected business in the future, has been built in advance of the revenue growth.As we add clients and the customers of those clients begin to generate the transaction volume based revenue contemplated by our business model, operating performance is expected to improve. Costs related to interest costs including the accretion of discount on debt issued contributed $9.2 million of the cumulative loss through 2013.Those costs were driven by the borrowings need to support our cost structure in the absence of significant revenue and working capital needs, as well as the high cost of debt due to our early stage of development.Through 2013, a significant portion of debt and related interest has been converted to equity and the cost of debt service has been reduced. In addition to the cost of debt, we completed several transactions to facilitate the conversion of debt and warrants to equity through the exchange of securities.The charges for those exchanges totaled $3.1 million in 2013. Results of Operations:Years Ended December 31, 2013 and 2012 Net Loss.Our net loss in 2013 was $13.97 million compared to $12.90 million in 2012.Our $8.04 million operating loss in 2013 was essentially unchanged from 2012 as our revenues increased at a faster pace than our cost of revenue and we began to gain leverage on the fixed cost of support operations, reducing our gross loss by $393,000. Our operating expenses increased by $490,000 as product research and development and stock compensation expense both increased. Revenue. Our revenue in 2013 was $1.18 million, an increase of 216% compared to 2012. Approximatelytwo-thirds of our revenue was generated from transactional volume fees and other support services.The remaining one-third was from implementation fees that are recognized over the lives of our contracts with financial institutions.As expected, as more clients have implemented the RDC technology begin to process more significant RDC transaction volumes, the mix of revenues has shifted to transactional volume fees from implementation fees.As of December 31, 2013, we had entered into agreements to provide RDC with approximately 230 total clients.Approximately 130 of those clients were “active,” meaning that they have implemented the RDC software enabling the processing of customer transactions.In 2012, we generated revenue of $370,000, approximately half of which was generated from implementation fees and the remainder from transaction volume fees and other support services.As of December 31, 2012, we had approximately 130 total clients, of which 40 were active. 27 Cost of Revenue.Cost of revenue in 2013 was $2.46 million, a 20% increase over the $2.05 million in 2012.Cost of revenue consists primarily of our costs of deploying and supporting the RDC capability.The increase in spending in 2013 as compared to 2012 was primarily due to an increase in personnel and greater investment in technology assets.That increase was less than the increase in revenues as we began to leverage our relatively fixed costs of providing RDC services.As a result of our investment in fixed costs to support current and expected future operations, and the relatively early stage of recurring revenue generation, the reported gross loss may not be representative of our operating model.Similar to our revenue expectations, the dollar amount of our variable component of our cost of revenue is expected to increase as transaction volume increases and we pay volume-based costs. We also expect to continue to gain leverage on the fixed portion of our cost of operations. Operating Expenses.Operating expenses in 2013 were $6.76 million compared to $6.27 million in 2012.The increase in operating expenses over 2012 was driven by an increase in employee and contract services costs.An increase of $390,000 in stock compensation expense was the largest driver of the increase in general and administrative expense and was due to a higher number of shares granted and immediately vested, as well as the compensation cost attributable to the reduction in the exercise price of certain previously granted options. Additionally, research and development costs increased $516,000 as we continue to develop new features and solutions to help differentiate our service offerings in the marketplace.Offsetting these increases was a $691,000 decrease in sales and marketing expense due to reduced marketing and trade show costs. Interest Expense.Our interest expense in 2013 was $2.80 million in 2013 compared to $4.38 million in 2012. The decrease was driven by the conversion of approximately $6.4 million in debt into common stock in February 2013.In addition, the accretion of discount and amortization of financing costs decreased to $1.20 million in 2013 from $3.3 million in 2012 as a significant portion of our debt had reached its stated maturity and we are no longer amortizing debt discount.These decreases were offset by a prepayment premium of $750,000 as described in Note 5 to the financial statements. Other Non-Operating Expense. In 2013, we recorded $3.07 million in charges for the excess of the fair value of common shares issued in conversions of debt and warrants into common stock.Specifically, these non-cash charges include, (a) $674,000 related to shares issued as consideration to incent noteholders to convert their debt to equity, (b) in conjunction with that conversion, $1.71 million related to the issuance of shares to adjust the conversion rate of previously converted debt, and(c) $681,000 related to the issuance of shares in exchange for the cancellation of outstanding common stock purchase warrants. In 2012, we recorded a reserve based on the expected collectability of a $500,000 note receivable relating to an advance we made to a business venture assisting us in securing financing. Results of Operations:Three Months Ended March 31, 2014 Compared to Three Months Ended March 31, 2013 The following table sets forth, for the periods indicated, certain unaudited consolidated statements of operations information: Three Months Ended (unaudited) March 31, % of total March 31, % of total $ Increase % Increase revenue revenue (Decrease) (Decrease) Revenue $ % $ % $ % Cost of revenue % % ) -1.0 % Gross loss ) -29.8
